DETAILED ACTION
Status of the Claims
This Office Action is in response to the Amendment filed 02 August 2022.
Claims 1, 6, 9-11, 13-14 and 16-20 have been amended.
Claims 1-20 are pending and have examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference: Atwal et al., US Patent Application Publication 2016/0328690 A1 (“Atwal”) teaches a method and system and computer readable media for integrating payments.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  The Examiner is in agreement with Applicant’s arguments that “Atwal does not teach or suggest (1) “determining, by the media system and responsive to receiving the selection, not to use payment information stored on the media system,” and (2) “initiating, by the media system at the remote control, activation of the lightweight mPOS system including a contactless payment reader,” as recited in claim 1 and similarly recited in claims 9 and 16.”  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687